     Case 20-02027        Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14               Desc Main
                                      Document     Page 1 of 30
This order is SIGNED.


Dated: October 30, 2020


                                                                                                              ar

                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH


             In re:                                              Bankruptcy Number: 19-29471
                                                                          Chapter 7
             DOUGLAS R. SHORT,

                                     Debtor.


            TELOS VENTURES GROUP,                              Adversary Proceeding No. 20-2027
            PLLC, JOHN H. BOGART, YAN                              Hon. Kevin R. Anderson
            ROSS, AND RANDI WAGNER,

                                     Plaintiffs,
             vs.

             DOUGLAS R. SHORT,

                                     Defendant.


                      MEMORANDUM DECISION ON PLAINTIFFS’ MOTION
                         TO DISMISS DEBTOR’S COUNTERCLAIMS


           It is an axiom of jurisdictional jurisprudence that a lower federal court lacks the authority

   to engage in the appellate review of state court rulings. Since 2009, the Debtor has engaged in

   state-court litigation with the Plaintiffs both as legal counsel and as a party in interest. As a result

   of his contumacious conduct in these cases, the Utah state courts sanctioned the Debtor multiple

   times, both monetarily and otherwise, and ultimately designated him as a vexatious litigant. The

   Debtor unsuccessfully appealed these orders and judgments. With sanctions exceeding $126,800,

   the Debtor filed this bankruptcy case.
     Case 20-02027     Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14            Desc Main
                                   Document     Page 2 of 30



         Plaintiffs brought this adversary proceeding seeking a determination that the sanction

judgments are nondischargeable under § 523(a)(6) as a willful and malicious injury. In response,

the Debtor filed counterclaims against the Plaintiffs asserting twenty-three causes of action. All

but two of the counterclaims seek in one way or another to invalidate the prior state court orders

and judgments. Plaintiffs filed this motion to dismiss the Debtor’s counterclaims on various

grounds, including the Rooker-Feldman Doctrine, failure to state a claim, lack of standing, and

claim and issue preclusion. For the following reasons, the Court grants the motion and dismisses

all of the Debtor’s counterclaims.

I.       JURISDICTION

         The Court’s jurisdiction over this adversary proceeding is properly invoked under 28

U.S.C. § 1334(b) and § 157(a) and (b). Plaintiffs’ complaint objects to the discharge of particular

debts, making this a core proceeding under 28 U.S.C. §§ 157(b)(2)(A) and (I). Venue is

appropriately laid in this District under 28 U.S.C. § 1409. However, as explained below, the Court

lacks jurisdiction under the Rooker-Feldman doctrine to hear the Debtor’s counterclaims that

would effectively involve an appellate review of previously-entered state court rulings.

II.      FACTS AND PROCEDURAL BACKGROUND

         1.      Starting in 2009, the Debtor served as legal counsel to intervenor Michael Barnett

(“Barnett”) in Yan Ross and Randi Wagner v. Global Fraud Solutions, LLC., Case No. 07-

0915820, Third District Court, Utah (“Ross v. GFS”) (Ross and Wagner are collectively referred

to as “Ross”).

         2.      Multiple times during this litigation, the Utah Court of Appeals and the Third

Judicial District Court for the State of Utah (the “State Court”) sanctioned the Debtor for bad faith

litigation tactics and meritless or previously-adjudicated arguments. The Court takes judicial




                                            Page 2 of 30
  Case 20-02027           Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                     Desc Main
                                        Document     Page 3 of 30



notice of the various orders, decisions, money judgments, and appeals of the Utah state courts

listed on Exhibit A. 1

         3.      On July 12, 2019, the State Court found the Debtor to be a Vexatious Litigant under

Utah R.Civ.P. 83 (the “Vexatious Litigant Order”), 2 which order was affirmed by the Utah Court

of Appeals on September 26, 2019.3

         4.      The Vexatious Litigant Order restricted the Debtor’s filing options in the following

manner:

                 a.       Mr. Short shall abide by a pre-filing order requiring him to obtain leave of

         this Court before filing any future claim against Plaintiffs or Plaintiffs’ counsel John H.

         Bogart or Sean N. Egan, and,

                 b.       Mr. Short shall obtain legal counsel before filing any future claim against

         Plaintiffs or Plaintiffs’ counsel, John H. Bogart or Sean N. Egan.

         5.      The Debtor filed nine appeals to the Utah Court of Appeals. 4 Of these nine appeals,

six “were dismissed for lack of jurisdiction or because Short failed to perfect the appeals.” The

other three appeals affirmed the State Court’s rulings. 5

         6.      In July 2019, the Debtor sued John H. Bogart, Telos Ventures Group, Yan Ross,

and Randi Wagner, in the Utah Third District Court, Case No. XX-XXXXXXX (“Short v. Bogart”). 6




          1
            United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (ruling that federal courts may take
judicial notice of a public record from another court concerning matters that bear directly on the disposition of the
case at hand).
          2
            ECF No. 1-7.
          3
            ECF No. 1-11.
          4
            Ross et al. v. Short, 20190580-CA, (Utah Ct. App. Sept. 26, 2019) (summarizing the Debtor’s appellate
history). See copy of opinion at ECF No. 1-11.
          5
            See Ross v. Barnett, 436 P.3d 306 (Utah Ct. App. 2018) (cert. denied); Ross v. Short, 436 P.3d 318 (Utah
Ct. App. 2018) (cert. denied); and Ross et al. v. Short, 20190580-CA, (Utah Ct. App. Sept. 26, 2019).
          6
            See copy of Short v. Bogart complaint at ECF No. 1-16.


                                                  Page 3 of 30
  Case 20-02027          Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14                    Desc Main
                                      Document     Page 4 of 30



        7.      The Debtor’s complaint in Short v. Bogart asserts essentially the same causes of

action as in his counterclaims in this adversary proceeding, including fraud on the court,

misconduct by Judge Kelly, defamatory rulings, and judicial declarations as to the invalidity of the

rulings made by the State Court and the Utah Court of Appeals.

        8.      On September 3, 2019, the State Court dismissed the Debtor’s complaint in Short

v. Bogart, finding that it was “riddled with redundancies, immaterial facts and conclusions, and

scandalous matter.” 7 The State Court then granted the Debtor until September 10, 2019 to file an

acceptable complaint, but that if “no amended complaint is filed by that date, this case will be

deemed closed.” The Debtor did not file an amended complaint, and he did not appeal this order.

        9.      On December 27, 2019, the State Court in Short v. Bogart awarded additional fees

against the Debtor finding that his complaint was “without merit, frivolous, and brought in bad

faith,” and that his “tactics and conduct in this case were abusive and undertaken for improper

purposes . . . .”8

        10.     The total amount of sanctions awarded by the State Court against the Debtor is

approximately $126,800.

        11.     The Debtor filed this bankruptcy case on December 31, 2019.

        12.     On January 15, 2020, the State Court entered its order disqualifying the Debtor

from representing Raymond Short, the Debtor’s father, in Ross v. GFS (the “Disqualification

Order”).9 On March 4, 2020, the Debtor sought court permission on behalf of Raymond Short to

appeal the State Court’s prior orders. 10




        7
          ECF No. 1-18. All references to the ECF docket are to Adv. Pro. No. 20-2027 unless otherwise indicated.
        8
          ECF No. 1-21 at *1-*2.
        9
          Case No. 19-29471, ECF No. 30 at *159.
        10
           Id. at *162.


                                                 Page 4 of 30
  Case 20-02027          Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                                      Document     Page 5 of 30



       13.        On April 30, 2020, this Court entered its order regarding Plaintiffs’ request to

modify the automatic stay to proceed with some pending matters in the State Court.11 This order

contained the following findings:

                  a.      The State Court order disqualifying the Debtor from representing his father,

       Raymond Short, in Ross v. GFS was excepted from the automatic stay under § 362(b)(4)

       and thus is a valid order. Further, any action by the State Court to enforce the

       disqualification order is likewise excepted from the bankruptcy stay. Finally, the

       bankruptcy stay did not prevent the State Court from enforcing any of its orders that fell

       within its “regulatory powers, including its interests in keeping state litigation free from

       unnecessary or abusive legal obstructions and restraining or purging any needless,

       harassing, or abusive litigation from the state court system.”

                  b.      The Court also modified the stay to allow the State Court to liquidate to a

       sum certain any monetary sanctions against the Debtor based on his actions that occurred

       prior to his bankruptcy filing.

                  c.      The Court also found that because § 362(a) only applies to claims arising

       prior to a bankruptcy filing, any orders or judgments based on the Debtor’s actions taken

       after the bankruptcy filing are not subject to the automatic stay.

                  d.      Finally, the Court held that while the State Court could liquidate its sanction

       judgments against the Debtor, no party could seek to collect such amounts from property

       of the Debtor’s bankruptcy estate as defined in 11 U.S.C. § 541 (i.e., generally all legal or

       equitable interests of the Debtor in property that existed at the time he filed his bankruptcy

       case).



       11
            Case No. 19-29471, ECF No. 51.


                                               Page 5 of 30
  Case 20-02027            Doc 39   Filed 10/30/20 Entered 10/30/20 15:38:14           Desc Main
                                     Document     Page 6 of 30



        14.       There are no pending appeals either from this bankruptcy case or from any of the

rulings of the State Court or the Utah Court of Appeals.

        15.       After the Debtor’s bankruptcy filing, Plaintiffs filed a complaint under 11 U.S.C. §

523(a)(6) seeking to have the sanction amounts determined to be nondischargeable as a willful and

malicious injury.

        16.       The Debtor responded by filing a counterclaim asserting twenty-three separate

causes of action (the “Counterclaims”). The Counterclaims are summarized on Exhibit B.

        17.       The Counterclaims essentially allege that all of the rulings against the Debtor by

the State Court and the Court of Appeals should be reviewed by this Court and declared void,

invalid, or otherwise revised in the Debtor’s favor (see Exhibit B).

        18.       On August 12, 2020, Plaintiffs filed a motion to dismiss the Debtor’s Counterclaims

based on the Rooker-Feldman Doctrine, failure to state a claim, lack of standing, claim preclusion,

and judicial privilege.12

III.    ANALYSIS

        The Debtor has a long history of unsuccessfully challenging every adverse ruling by the

Utah State Court and the Utah Court of Appeals made in Ross v. GFS and Short v. Barnett. The

continual challenges to the state court rulings recycle the same arguments, including fraud on the

court; denial of open courts; denial of due process; lack of jurisdiction; lack of finality; error and

mistake; failure to recuse; orders being not final, invalid, or void ab initio, etc.

        These are the same arguments the Debtor asserts in his Counterclaims that in general ask

this Court to revise or invalidate the rulings made by the Utah state courts. As explained below,

the Court finds, with the exception of Counterclaim No. 22 – that seeks a declaratory judgment



        12
             ECF No. 28.


                                             Page 6 of 30
  Case 20-02027           Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14                     Desc Main
                                       Document     Page 7 of 30



that res judicata does not apply in this § 523(a)(6) action – that all of the Debtor’s other

Counterclaims should be dismissed for one or more of the following reasons: the Rooker-Feldman

Doctrine, lack of statutory authority, lack of standing, and failure to state a claim.

              Under Rooker-Feldman, the Bankruptcy Court Lacks Jurisdiction to Review,
        Reverse, or Invalidate Any Final State Court Judgment or Order

        The Rooker-Feldman doctrine “bars the lower federal courts [i.e., federal courts other than

the Supreme Court] from engaging in appellate review of state-court judgments.”13 In other words,

“[f]ederal district courts do not have jurisdiction to review, reverse, or invalidate state court

decisions.” 14 Plaintiffs seek dismissal under Rooker-Feldman, but a federal court may raise it sua

sponte since it implicates the court’s subject matter jurisdiction.15 The Supreme Court explains

that the Rooker-Feldman Doctrine “is confined to cases . . . brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”16 “In

other words [for Rooker-Feldman to apply], an element of the claim must be that the State Court

wrongfully entered its judgment.”17 Further, as noted in Mayotte v. U.S. Bank Nat’l Ass’n, 880

F.3d 1169, 1175 (10th Cir. 2018):

        [T]here would be a Rooker-Feldman issue if the federal suit alleged that a defect in
        the state proceedings invalidated the state judgment. That was what Rooker was
        about—alleged violations of due process, equal protection, and the Contract Clause
        by the state court.




        13
            Campbell v. City of Spencer, 682 F.3d 1278, 1279-80 (10th Cir. 2012). See also Rooker v. FId. Trust Co.,
263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983) and 28 U.S.C. § 1257 (holding that a final
judgment rendered by the highest state court may only be reviewed by the United States Supreme Court).
         14
            Raiser v. Kono, 2006 U.S. Dist. LEXIS 105920, at *10; 2006 WL 8457695, at *4 (D. Utah 2006).
         15
            Cory v. Fahlstrom, 143 Fed. Appx. 84, 87 n.1 (10th Cir. 2005) (citing Pittsburg Cnty. Rural Water Dist.
No. 7 v. City of McAlester, 358 F.3d 694, 697, 706 (10th Cir. 2004)).
         16
            Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005).
         17
            Campbell, 682 F.3d at 1283.


                                                  Page 7 of 30
  Case 20-02027         Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                  Desc Main
                                      Document     Page 8 of 30



        This is indeed the circumstance with the Debtor’s Counterclaims. They consist of eight

requests for a “judicial declaration” correcting the prior orders of the State Court based on error,

inaccuracies, mistake, fraud on the court, lack of due process, and lack of jurisdiction (see

Counterclaim Nos. 1-7, and 11 as summarized in Exhibit B). The Counterclaims also contain ten

requests for declaratory judgments that the prior orders of the State Court are invalid or void due

to error, misunderstanding, denial of due process, denial of constitutional rights, denial of right to

an open court, and lack of jurisdiction (see Counterclaim Nos. 12, and 14-22). Counterclaim No.

8 seeks “to have the numerous frauds on the court in Ross v. GFS publicly corrected so that Short

no longer suffers any adverse effect therefrom.”

        In summary, the Debtor has been a perpetual “state-court loser,” and his Counterclaims

“complain of injuries caused by state-court judgments” and invite bankruptcy court “review and

rejection of those judgments.” 18 As a result, and as more fully explained below, all Counterclaims,

except Counterclaim No. 23, are dismissed under the Rooker-Feldman Doctrine.

             A. Rooker-Feldman and the Finality of the State Court Judgments, Orders and
                Decisions.

        The Debtor’s primary argument against the application of the Rooker-Feldman Doctrine is

that the State Court rulings are not final as required by the Tenth Circuit decisions of Osguthorpe 19

and Guttman. 20 But the Court finds that the rulings of the Utah State Court and Court of Appeals

are final for purposes of Rooker-Feldman. Thus, the Rooker-Feldman Doctrine bars this court




        18
            Exxon Mobil Corp. 544 U.S. at 284. See also Macintyre v. JP Morgan Chase Bank, N.A., Nos. 19-1290,
20-1016, 2020 U.S. App. LEXIS 28624 *11 (10th Cir. Sep. 10, 2020) (holding that Rooker-Feldman applied where
cause of action would require federal court to find that state court orders were fraudulently procured).
         19
            D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1232 (10th Cir. 2013) (holding that
Rooker-Feldman applies only after state court proceedings are final).
         20
            Guttman v. Khalsa, 446 F.3d 1027, 1032 (10th Cir. 2006).


                                                Page 8 of 30
  Case 20-02027         Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                  Desc Main
                                      Document     Page 9 of 30



from reviewing or revising these rulings, along with any of the Debtor’s claims that are

“inextricably intertwined”21 with such State Court rulings.

        First, Osguthorpe and Guttman involved dissimilar facts in that the plaintiffs filed their

federal complaint while their state court appeals were still pending. In contrast, there are no

pending appeals of the State Court rulings, the appeals that were taken are now final, and the time

to appeal any other State Court ruling has long since passed.

        Second, the State Court orders are final under controlling Tenth Circuit authority. In

determining whether a ruling is final for purposes of Rooker-Feldman, the Tenth Circuit 22 has

adopted the three conditions of finality articulated in the First Circuit decision of Federación de

Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410 F.3d 17, 24-25

(1st Cir. 2005):

        Generally speaking, state proceedings will have “ended” in three situations.
        First, when the highest state court in which review is available has affirmed the
        judgment below and nothing is left to be resolved, then without a doubt the state
        proceedings have “ended.”
        Second, if the state action has reached a point where neither party seeks further
        action, then the state proceedings have also “ended.” For example, if a lower state
        court issues a judgment and the losing party allows the time for appeal to expire,
        then the state proceedings have ended.
        Third, if the state court proceedings have finally resolved all the federal questions
        in the litigation, but state law or purely factual questions (whether great or small)
        remain to be litigated, then the state proceedings have “ended” within the meaning
        of Rooker-Feldman on the federal questions at issue.
        Applying these standards to the Debtor’s Counterclaims, the Court finds that they are

sufficiently final for Rooker-Feldman to apply.



        21
           Bear v. Patton, 451 F.3d 639, 642 (10th Cir. 2006).
        22
           Guttman, 446 F.3d at 1032 n. 2 (quoting Federacion de Maestros de Puerto Rico v. Junta de Relaciones
del Trabajo de Puerto Rico, 410 F.3d 17, 24 (1st Cir. 2005)).


                                                Page 9 of 30
  Case 20-02027           Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                       Desc Main
                                       Document      Page 10 of 30



              B. Under the First and Second Standards for Finality, the Rulings of the State
                 Court are Final.

         The first standard is whether the judgment has been affirmed by the highest available

appeals court. As explained more fully below, the Debtor took nine unsuccessful appeals to the

Utah Court of Appeals. All but three of the appeals were disposed of without a ruling based on

procedural deficiencies. However, of the three appeals heard by the Utah Court of Appeals, all

affirmed the State Court rulings. Further, the Utah Supreme Court denied the Debtor’s petition for

certiorari as to the first two appeals,23 and he did not seek certiorari as to the third appeal. The

Tenth Circuit holds that when a petition for certiorari is denied by the highest state court, the matter

is final for purposes of Rooker-Feldman. 24 There are presently no pending appeals. Thus, the

Debtor had the opportunity to appeal the State Court orders, and all rulings are now final and/or

they were affirmed by the Utah Court of Appeals as the highest available appeals court.

         The second standard for finality is whether the appeal period has expired for the state court

orders complained of by the losing party in the federal court. The Tenth Circuit expounded on this

second factor in Bear v. Patton, 451 F.3d 639, 642 (10th Cir. 2006), by holding if the time to

appeal a judgment has expired, then “Rooker-Feldman applies as to that judgment and any claims

inextricably intertwined with it.” For example, the Circuit explained, Rooker-Feldman would

apply where the appeal period runs on a judgment as to one of multiple state-law claims, and then

the losing party files “an action in a federal district court attacking the state court’s jurisdiction to

enter that judgment.” 25




         23
            Ross v. Short, 20190580-CA at *1 (Utah Ct. App. Sept. 26, 2019) (“Short’s Petitions for Writs of Certiorari
to the Utah Supreme Court were both denied.”) See copy of opinion at ECF No. 1-11.
         24
            Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 788 n.3 (10th Cir. 2008) (finding that a state court
proceeding was final under Rooker-Feldman once the Colorado Supreme Court denied plaintiff’s certiorari petition).
         25
            Id.


                                                   Page 10 of 30
  Case 20-02027             Doc 39        Filed 10/30/20 Entered 10/30/20 15:38:14                          Desc Main
                                          Document      Page 11 of 30



         Looking at the history and specifics of each ruling of the Utah State Court and Utah Court

of Appeals referenced in the Debtor’s Counterclaims affirms their finality.

                 i.     The June 2016 Order Regarding Ownership of the GFS Bank Account is Final.

         Many of the causes of action in the Debtor’s Counterclaim complain of the September 2008

ruling in Ross v. GFS, along with the subsequent orders entered in connection with that ruling. The

September 2008 ruling effectively held that a bank account belonged to GFS and not to intervenor

Barnett; thus, Ross could execute on the account in connection with its $47,000 judgment against

GFS. The Debtor, as counsel for Barnett, engaged in a lengthy series of legal challenges to this

ruling that went on for eight years before the State Court issued its order on June 21, 2016, denying

all of the Debtor’s motions to reconsider or amend the ruling as to the GFS bank account (the

“June 2016 Order”).26

         The Debtor appealed the June 2016 Order and asserted fourteen issues of error “relating to

myriad rulings made throughout the protracted history of this case.” 27 However, the Utah Court of

Appeals held that only the June 2016 Order fell within the 30-day appeal period; thus, all prior

orders entered in Ross v. GFS were final, non-appealable orders.

         As in this case, the Debtor argued on appeal that the prior orders in Ross v. GFS were not

final and that Ross bore “the burden to prove the existence of a final, appealable, supplemental

order/judgment that was not timely appealed.” The Utah Court of Appeals rejected this argument

finding: (1) the party asserting jurisdiction bears the burden of proof; (2) a final judgment was

entered in Ross v. GFS no later than January 24, 2014; 28 (3) all subsequent orders arose in post-



         26
              A more detailed recitation of the Debtor’s lengthy litigation history is set forth in Ross v. Barnett, 436 P.3d.
306, 310-12 (Utah Ct. App. 2018).
           27
              Id. at 312-13.
           28
              Id. at 313 (“We need not analyze the substance and effect of each of the earlier orders, because we conclude
that the time for filing a notice of appeal on issues four through fourteen began to run no later than January 24, 2014.”).


                                                      Page 11 of 30
  Case 20-02027           Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                      Desc Main
                                       Document      Page 12 of 30



judgment proceedings that were final for purposes of appeal; and (4) thus the appeal period for all

prior orders, except the June 21, 2016 order, had expired.

         As a result, the Utah Court of Appeals held that it could only address three issues: (1)

whether the State Court improperly raised staleness sua sponte and thereby denied the defendant

due process and a fair hearing since the court was ruling on its own argument; 29 (2) whether the

State Court abused its discretion in refusing to entertain challenges to its mistakes; and (3) whether

the State Court had jurisdiction to enter an order determining ownership of the GFS bank account.

         The Utah Court of Appeals affirmed that the State Court had subject matter jurisdiction to

rule on the ownership of the GFS bank account. 30 It also affirmed the June 21, 2016 order in all

respects. But the Utah Court of Appeals was not done. It went on to find that the Debtor had

engaged in an “abusive litigation strategy” 31 and thus awarded costs and attorney’s fees under Rule

33 of the Utah Rules of Appellate Procedure to be paid by the Debtor in an amount to be determined

on remand. Finally, the Utah Supreme Court subsequently denied the Debtor’s petition for

certiorari of the appellate court’s ruling.32

         In summary, the Utah Court of Appeals affirmed the June 2016 Order and held that all

prior orders of the State Court outside the appeals period were final. The Debtor appealed the Utah

Court of Appeals’ decision, but the Utah Supreme Court denied certiorari. Thus, under both the

first and second standards for finality, the Court finds that all State Court orders, judgments and




         29
            The Debtor has asserted this same objection in this case because the Court initially raised, sua sponte, a
Rooker-Feldman concern as to the Debtor’s Counterclaims.
         30
            Id. at 315.
         31
            Id. at 317 (“We conclude that this appeal is frivolous and interposed for the purpose of delay. Barnett
[represented by the Debtor] has made no attempt to show how his notice of appeal was timely as to the majority of
rulings challenged on appeal . . . .”).
         32
            Ross v. Barnett, 437 P.3d 1247 (Utah Ct. App. 2019).


                                                  Page 12 of 30
  Case 20-02027          Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                    Desc Main
                                      Document      Page 13 of 30



decisions up to and including the June 2016 Order, and all other orders, judgments and decisions

inextricably intertwined therewith, are final for purposes of Rooker-Feldman.

               ii.    The July 2015 Sanction Judgment was Affirmed by the Utah Court of Appeals
                      and is Now Final.

        As a result of the Debtor’s problematic legal maneuverings in Ross v. GFS, and in an effort

to deter future conduct, the Ross parties sought and obtained Rule 11 sanctions against the Debtor

in the amount of $27,981.07. The Debtor failed to pay this amount, and on July 2, 2015, the State

Court augmented the judgment by adding interest (the “July 2015 Sanction Judgment”). 33 After

denying the Debtor’s three motions to vacate, the Debtor appealed raising four issues: (1) the State

Court should have granted the motion to vacate under Rule 60(b) because the 2015 Sanction

Judgment was not final; (2) the Ross parties engaged in fraud or mistake when they submitted their

bill of costs and fees for the Rule 11 sanctions; (3) the State Court improperly refused to reconsider

prior decisions; and (4) the July 2015 Sanction Judgment was void because the State Court lacked

subject matter jurisdiction to impose sanctions and to order him to directly pay a nonparty

attorney. 34

        The Utah Court of Appeals found that the July 2015 Sanction Judgment was final.35 The

Court of Appeals next affirmed the State Court’s finding that “there was no misrepresentation or

fraud in Mr. Bogart’s Declaration [regarding fees and costs].” 36 It also affirmed that the State Court

“properly declined to revisit the adequacy of the findings because a final order had been entered




        33
            ECF No. 1-4.
        34
            Ross v. Short, 436 P.3d 318 (Utah Ct. App. 2018).
         35
            Id. at 322 (“Not only is [Short’s] argument unsupported, it runs contrary to the doctrine of merger of
judgments. Under this doctrine, once final judgment is entered, all preceding interlocutory rulings that were steps
towards final judgment merge into the final judgment and become appealable at that time.”) (citation omitted).
         36
            Id. at 322.


                                                 Page 13 of 30
  Case 20-02027            Doc 39   Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                                    Document      Page 14 of 30



on that issue.” 37 Finally, the Court of Appeals ruled that “Short’s contention that a court lacks

jurisdiction to enter a judgment of sanctions against an attorney is baseless.”

        In addition, the Utah Court of Appeals again awarded sanctions against the Debtor:

        The never-ending and duplicative filings in this case, including the filing of seven
        separate appeals, appear designed to make this litigation prohibitively expensive.
        And we cannot escape the conclusion that this particular appeal is an effort by Short
        to gain time while he avoids paying the sanctions ordered by the district court.38

        The Debtor likewise sought review of this decision, but the Utah Supreme Court denied

his petition for certiorari. Thus, under both the first and second standards for the finality, the Court

finds that the July 2015 Sanction Judgment, and all other orders, judgments and decisions

inextricably intertwined therewith, are final for purposes of Rooker-Feldman.

             iii.   The Vexatious Litigant Order is Final.

        After the Appellate Court’s sanction of fees and costs, the Debtor brought motions and

objections in the State Court seeking to avoid the Appellate Court’s mandate. The State Court

ultimately denied all of the Debtor’s motions. 39 On May 22, 2019, and pursuant to the Appellate

Court remand, the State Court entered a money judgment against the Debtor for $28,657.84 (the

“Appellate Sanction”).40

        In spite of multiple judicial rejections of his arguments regarding finality, fraud, void ab

initio, and lack of jurisdiction, the Debtor continued to pursue these arguments, resulting in the

Ross parties bringing a motion under Utah R. Civ. P. 83 for a ruling that the Debtor was a

“vexatious litigant.” In July of 2019, the State Court found “that the conditions of Rule 83(a)(1) &

(c) have been satisfied by clear and convincing evidence, and as a result, finds that Douglas Short


        37
           Id. at 323.
        38
           Id. at 324.
        39
           ECF No. 1-9.
        40
           ECF No. 1-10.


                                            Page 14 of 30
  Case 20-02027           Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                   Desc Main
                                       Document      Page 15 of 30



is a vexatious litigant.”41 The Vexatious Litigant Order required that the Debtor “shall obtain legal

counsel before proceeding in this action,” and that the Debtor shall “obtain leave of this Court

before filing any future claim against [the Ross] Plaintiffs or Plaintiffs’ counsel John H. Bogart.”

       The Debtor appealed both the Appellate Sanction and the Vexatious Litigant Order. On

summary disposition, the Utah Court of Appeals affirmed these orders based on the following: (1)

the Debtor’s ongoing “challenges to jurisdiction have been definitively resolved”; (2) “this court’s

opinion confirming jurisdiction over Short and Barnett constituted the law of the case, which the

[state] court was not at liberty to reconsider”; and (3) “this court declines to revisit Short’s other

issues that have been conclusively resolved.”42 Further, the Utah Court of Appeals again awarded

fees and costs to Ross arising from the Debtor’s appeal.

       The Debtor did not appeal this decision of the Utah Court of Appeals. Thus, under both the

first and second standards for finality, the Court finds that the Appellate Sanction and the

Vexatious Litigant Order, and all other orders, judgments and decisions inextricably intertwined

therewith, are final for purposes of Rooker-Feldman.

              C. Under the Third Standard for Finality, the Orders and Judgments of the State
                 Court are Final.

       The third standard of finality applies if the state court has ruled on all federal questions in

the litigation, but state law issues remain to be decided in the state court. In other words, the state

court action need not be absolutely final for the state court’s rulings impacting federal causes of

action to be final. This addresses the situation where a party losing in state court files a separate

federal cause of action based on the same facts. In such cases, the federal court could have




       41
            ECF No. 1-7.
       42
            Ross v. Short, 20190580-CA at * 3 (Utah Ct. App. Sept. 26, 2019) (see copy of opinion at ECF No. 1-11).


                                                 Page 15 of 30
  Case 20-02027          Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14                   Desc Main
                                     Document      Page 16 of 30



jurisdiction to rule on the federal cause of action without implicating Rooker-Feldman. 43 However,

for example, if the plaintiff sought a federal declaratory judgment relating to a state court ruling,

then “such an action would require the federal court ‘to readjudicate the very same issues that were

determined in the state-court proceedings below,’ and ‘in essence would be an attempt to obtain

direct review of the [state supreme court] decision in the lower federal courts’ in violation of

Rooker-Feldman.” 44

        In this case, the Debtor’s only federal claim is Counterclaim No. 23 that alleges that

Plaintiffs violated the bankruptcy stay. All other counterclaims are based on prior, final state court

rulings. The only way for the Debtor for obtain the relief requested in these Counterclaims is for

this Court to alter or invalidate the rulings of the State Court and the Utah Court of Appeals –

which is precisely what Rooker-Feldman prohibits this Court from doing.

             D. The Limited Void Ab Initio Exception to the Rooker-Feldman Doctrine Does
                Not Apply in This Case.

        Counterclaim Nos. 12, 15, 16, and 17 seek a declaratory judgment from this Court that the

State Court order referenced therein are void ab initio. The Debtor argues that there is an exception

to the Rooker-Feldman doctrine when an order is void ab initio. However, the Tenth Circuit has

expressly not adopted the void ab initio exception to Rooker-Feldman. In Tso v. Murray, 2020

U.S. App. LEXIS 22848 (10th Cir. July 22, 2020), the appellant filed multiple federal lawsuits

challenging domestic dispute orders entered by the state courts. The district court dismissed the

appellant’s causes of action under Rooker-Feldman. On appeal, the appellant, like the Debtor in

this case, argued that the void ab initio and extrinsic fraud exception to the Rooker-Feldman


        43
            See Mayotte v. U.S. Bank Nat'l Ass'n, 880 F.3d 1169, 1174-75 (10th Cir. 2018) (ruling that under such
circumstances, Rooker-Feldman may not apply, but the party’s claims could still be barred under issue and claim
preclusion).
         44
            Federacion de Maestros de P.R. v. Junta de Relaciones del Trabajo de P.R., 410 F.3d 17, 26 (1st Cir.
2005) (quoting ASARCO, Inc. v. Kadish, 490 U.S. 605, 622 (1989)).


                                                Page 16 of 30
  Case 20-02027           Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14          Desc Main
                                       Document      Page 17 of 30



doctrine allows a federal court to review state court orders and judgments. The Tenth Circuit

rejected these exceptions:

       We have not adopted the “void ab initio” exception [to the Rooker-Feldman
       doctrine], and we are not persuaded it would be appropriate to do so here. See
       Anderson v. Private Capital Grp., 549 F. App’x 715, 717-18 (10th Cir. 2013)
       (noting that this court would create a circuit split were it to adopt the “void ab initio”
       doctrine outside of the bankruptcy context). And we already have declined to adopt
       the “extrinsic fraud” exception. See Tal v. Hogan, 453 F.3d 1244, 1256 (10th Cir.
       2006) (“It is true that new allegations of fraud might create grounds for appeal, but
       that appeal should be brought in the State Courts.”). 45

       The Anderson v. Private Capital Grp. case cited above by the Tenth Circuit regarding a

void ab initio exception in a bankruptcy context cites to Lambert v. Blackwell, 387 F.3d 210, 240

n.25 (3d Cir. 2004), which holds that “a federal court may vacate a state court decision when the

state court acts in violation of the federal bankruptcy statute’s automatic stay provisions . . .

because an automatic stay obviates the state court’s jurisdiction and renders its decision void ab

initio.” Thus, the limited ab initio bankruptcy exception to Rooker-Feldman is not applicable to

the Debtor’s case since all of the court orders referenced in Counterclaim Nos. 12, 15, 16, and 17

were entered prior to the Debtor’s bankruptcy filing.

       In summary, although the Debtor complains of misconduct by the Plaintiffs, “the only

harms alleged involved deprivations that resulted from the state courts’ orders.”46 Thus, this Court

lacks jurisdiction to hear Counterclaim Nos. 1-21 under Rooker-Feldman, and they are hereby

dismissed.




       45
            Ross v. Short, 20190580-CA at * 6 (Utah Ct. App. Sept. 26, 2019).
       46
            Tso v. Murray, 760 Fed. Appx. 564, 568 (10th Cir. 2019).


                                                 Page 17 of 30
  Case 20-02027            Doc 39        Filed 10/30/20 Entered 10/30/20 15:38:14                        Desc Main
                                         Document      Page 18 of 30



               The Debtor Lacks Statutory Authority to Prosecute Pre-Petition Claims That
         Are Property of His Bankruptcy Estate.

         Under § 541(a)(1), the Debtor’s bankruptcy estate consists of all “legal or equitable

interests of the debtor in property as of the commencement of the case.” In Utah, a “cause of action

arises when it becomes remediable in the courts.” 47 The Court has reviewed each Counterclaim

and finds that all of the alleged wrongful actions by Plaintiffs, excepting Counterclaim No. 23

regarding a violation of the stay, occurred prior to the Debtor’s bankruptcy filing on December 31,

2019. Thus, the Court finds that all of the Counterclaims, except Counterclaim No. 23, arose pre-

petition and are therefore property of this bankruptcy estate.

         In a Chapter 7 bankruptcy case, “[o]nly the trustee has the power to prosecute causes of

action (1) that ‘existed at the commencement of the [bankruptcy] filing’ and (2) that ‘the debtor

could have asserted . . . on his own behalf.’”48 Thus, the Counterclaims that seek the recovery of

monetary damages are claims of the bankruptcy estate that are controlled by the Chapter 7 trustee

unless they are formally abandoned by operation § 544. 49 Until then, the Debtor lacks statutory

authority to pursue his personal, pre-petition claims against the Counterclaim Defendants.50

Therefore, based on the Debtor’s lack of statutory authority to pursue pre-petition claims, and as

an alternative basis for dismissal, the Court will dismiss Counterclaim Nos. 1-21. 51




         47
            McKean v. McBride, 884 P.2d 1314, 1317 (Utah Ct. App. 1994) (citing to Davidson Lumber Sales, Inc. v.
Bonneville Inv., Inc., 794 P.2d 11, 19 (Utah 1990)).
         48
            Artesanias Hacienda Real S.A. de C.V. v. N. Mill Capital, LLC (In re Wilton Armetale, Inc.), 968 F.3d 273,
280 (3d Cir. 2020) (quotation omitted).
         49
            Id. at 284.
         50
            Id. at 282 (ruling that only the trustee has statutory authority to prosecute pre-petition claims of the debtor
unless such claims are abandoned by the trustee).
         51
             Counterclaim No. 23 relates to Plaintiffs’ alleged post-petition violation of the Bankruptcy Code’s
automatic stay. As explained more fully below, the Court will likewise dismiss this cause of action for failure to state
a claim because there is a final order granting Plaintiffs relief from stay to take the actions complained of by the
Debtor.


                                                    Page 18 of 30
  Case 20-02027            Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                       Desc Main
                                        Document      Page 19 of 30



                  The Debtor Lacks Standing to Assert Claims Belonging to Mr. Barnett.

         Counterclaim Nos. 1-5 seek a judicial declaration relating to the State Court’s ruling that

GFS was the owner of the bank account. Mr. Barnett, the general manager of GFS, then intervened

in the action with the Debtor as his counsel. The Debtor brought multiple motions asking the State

Court to reconsider and find that Barnett owned or controlled the bank account and thus it could

not be attached by Ross. However, the State Court consistently rejected these arguments.

         Because the Debtor was Barnett’s attorney, he has not personally suffered a particularized

or concrete injury from the State Court’s ruling as to the ownership of the GFS bank account.52

Any aggrievance as to this specific ruling belongs to Barnett alone. Thus, the Debtor lacks standing

to assert causes of action that at best belong to Barnett. Therefore, as an alternative basis for

dismissal, the Court will dismiss Counterclaim Nos. 1-5 based on the Debtor’s lack of standing.

                Counterclaim No. 23 Fails to State a Claim Based on the Bankruptcy Court’s
         Prior Order Granting Plaintiffs Relief From Stay.

         Counterclaim No. 23 asserts a cause of action against Plaintiffs based on an alleged

violation of the automatic stay. Raymond Short, the Debtor’s father, acted as a surety on a $30,000

supersedeas bond relating to the Debtor’s payment of the 2015 judgment. The Debtor was

obligated to repay his father for any amounts paid under the bond. After his bankruptcy filing, the

Debtor argued that his bankruptcy stay prevented the Plaintiffs from taking collection actions

against Raymond Short on the bond.

         In the order granting relief from stay, this Court specifically found that the automatic stay

of § 362(a) did not apply to Global Fraud Solutions LLC or to Raymond Short because they were



          52
             Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (The “irreducible constitutional minimum” of standing
consists of three elements, the first and foremost being that the plaintiff must have suffered “‘an invasion of a legally
protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”
(citation omitted)).


                                                   Page 19 of 30
  Case 20-02027            Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                       Desc Main
                                        Document      Page 20 of 30



non-debtor entities. 53 This was a final order54 and the time to appeal has expired. 55 Consistent with

this order, Plaintiffs proceeded against Raymond Short to collect on the bond along with other

claims against him.

         In summary, the Court granted Plaintiffs relief from stay and ruled that Raymond Short, as

a non-debtor, was not protected by the Debtor’s bankruptcy stay. Plaintiffs’ collection actions

against Raymond Short were thus consistent with this Court’s order and were not in violation of

the automatic stay. Therefore, Counterclaim No. 23 fails to state a claim for a violation of the

automatic stay, and under Rule Fed. R. Civ. P. 12(b)(6), as incorporated by Bankruptcy Rule 7012,

the Court will dismiss Counterclaim No. 23.

                  Counterclaim No. 22 will be Treated as Part of the Debtor’s Answer.

         Counterclaim No. 22 seeks a declaratory judgment that res judicata does not apply in this

§ 523(a)(6) action. This is an appropriate request as Plaintiffs are relying in part on the preclusive

effects of the state court rulings to prove their cause of action. It will be Plaintiffs’ burden to

establish the applicability of claim and/or issue preclusion, and this issue will be decided during

the prosecution of this action. As a result, the Court sees no reason to treat this as a counterclaim

seeking affirmative relief but rather as part of the Debtor’s answer asserting his defenses to the

adversary proceeding. Thus, Counterclaim No. 22 will be dismissed, but its arguments

incorporated into the Debtor’s answer and ruled on at the appropriate time.




         53
            ECF No. 51, ¶ 1, entered on April 30, 2010 in Case No. 19-29471. See also Agrawal v. Ogden, 753 F.
App’x 644, 648 (10th Cir. 2018) (“But § 362(a) automatically stays proceedings against the debtor only and not co-
debtors or guarantors, sureties, corporate affiliates, or other non-debtor parties liable on the debts of the debtor.”)
(internal quotation marks and citations omitted).
         54
             Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 592 (2020) (when the bankruptcy court rules
on a motion regarding the automatic stay, it is a final order for purposes of appeal).
         55
             Bankruptcy Rule 8002(a) requires a party to file a notice of appeal within fourteen days after entry of the
final order.


                                                   Page 20 of 30
  Case 20-02027        Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14              Desc Main
                                  Document      Page 21 of 30



IV.    CONCLUSION

       Amidst all of the allegations, protestations, and legal theories, the Counterclaims are really

just another attempt by the Debtor to relitigate and/or avoid the consequences of the adverse rulings

of the Utah State Court and the Utah Court of Appeals. Under the Rooker-Feldman Doctrine,

asking this Court to alter or invalidate the rulings of the Utah state courts is outside its limited

scope of jurisdiction. For this reason, coupled with the Debtor’s lack of statutory authority to

pursue pre-petition claims that are now property of the bankruptcy estate and controlled by the

Chapter 7 trustee; the Debtor’s lack of standing to assert claims belonging to Barnett; and his

failure to state a claim for a violation of the automatic stay; the Court dismisses all of the Debtor’s

Counterclaims except for Counterclaim No. 22, which will be treated as part of the Debtor’s

answer.




                                            Page 21 of 30
Case 20-02027       Doc 39       Filed 10/30/20 Entered 10/30/20 15:38:14                   Desc Main
                                 Document      Page 22 of 30



                                          EXHIBIT A
                        (List of Prior Judgments, Orders, and Rulings)

ECF                Nature of Order
        Date                                Case          Court                       Summary
No.                 or Judgment

                  Decision and Order                      Third
ECF                                                                  Debtor sanctioned $9,600 and ordered to
                     on Rule 11          Ross v. GFS     District
No.    02/10/12                                                      attend the Ethics School of the Utah State
                  Sanctions Against      070915820       Court of
1-1                                                                  Bar.
                        Debtor                            Utah

                  Order for Sanctions                     Third
ECF                                                                  Debtor sanctioned $1,000 plus attorney’s
                  Against Debtor for     Ross v. GFS     District
No.    12/17/14                                                      fees for non-appearance at an Order to
                   Failure to Appear     070915820       Court of
1-2                                                                  Show Cause hearing.
                    at OSC Hearing                        Utah

                                                          Third      Debtor ordered to pay Plaintiffs’ costs and
ECF               Order on Rule 11
                                         Ross v. GFS     District    fees, as determined by a subsequent
No.    12/30/14   Sanctions Against
                                         070915820       Court of    affidavit, to compensate Plaintiffs and to
1-3                    Debtor
                                                          Utah       deter the Debtor from future bad conduct.

                   Money Judgment                         Third      Debtor ordered to pay Plaintiffs
ECF
                  Against Debtor for     Ross v. GFS     District    $27,981.07 plus interest because he did not
No.    07/02/15
                  Failure to Pay Prior   070915820       Court of    pay this amount within 30 days as ordered
1-4
                       Sanctions                          Utah       on 2/9/15.

                                                                     Appeals court affirmed the $27,981.07 in
                                           Ross v.
                                                                     sanctions against the Debtor; rejected his
ECF               Decision Affirming     Short, 436
                                                        Utah Court   challenge to the district court’s
No.    09/20/18   Sanctions Against       P.3d 318
                                                        of Appeals   jurisdiction; and remanded to State Court
1-5                     Debtor           (Utah Ct.
                                                                     to determine award of costs and fees to be
                                         App 2018)
                                                                     paid by the Debtor.

                   Decision Denying                                  Appeals court affirmed rulings against
                                           Ross v.
                   Barnett’s Appeal                                  Barnett. Court also found that Debtor, as
ECF                                      Barnett, 436
                     and Awarding                       Utah Court   Barnett’s legal counsel, pursued a
No.    09/20/18                           P.3d 306
                  Plaintiffs Costs and                  of Appeals   frivolous appeal and thus ordered Debtor
1-6                                       (Utah Ct.
                  Fees to be Paid by                                 to pay Appellants’ costs and attorney’s
                                          App 2018)
                         Debtor                                      fees to be determined upon remand.

                                                                     Court rules that it would be inappropriate
                  Decision and Order                                 to allow further delays of the proceedings
                  Granting Plaintiffs’                    Third      by the Debtor, especially given the clear
ECF
                   Request for Fees      Ross v. GFS     District    mandates from the Utah Court of Appeals.
No.    04/29/19
                     and Denying         070915820       Court of    State Court rules that the billing rate
1-9
                   Debtor’s Motions                       Utah       should be $350, not $400, so the fee award
                    to Reconsider                                    is reduced to $28,657.84. State Court also
                                                                     denies all of the Debtor’s objections.

                                                          Third      Pursuant to the remand from the Utah
ECF               Judgment for Costs
                                         Ross v. GFS     District    Court of Appeals, State Court awarded
No.    05/22/19    and Fees Against
                                         070915820       Court of    Plaintiffs’ fees of $28,657.84 with interest
1-10                    Debtor
                                                          Utah       to be paid by Debtor.



                                            Page 22 of 30
Case 20-02027       Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14                 Desc Main
                                Document      Page 23 of 30



                                                                  Complaint asserts eight causes of action
                                                       Third
ECF                  Debtor’s           Short v.                  seeking up to $9 million in damages and to
                                                      District
No.    07/01/19   Complaint Against      Bogart                   enjoin Judge Kelly until it is determined if
                                                      Court of
1-15                   Ross            190401332                  he violated Debtor’s rights to due process
                                                       Utah
                                                                  and to an open court.

                  Decision and Order
                                                       Third      State Court found Debtor to be a vexatious
ECF               Finding Debtor to
                                       Ross v. GFS    District    litigant and required him to retain legal
No.    07/12/19      be Vexatious
                                       070915820      Court of    counsel and to obtain court approval
1-7                 Litigant Under
                                                       Utah       before filing any paper against Ross.
                   Utah R.Civ.P. 83


                                                       Third
ECF               Debtor’s Amended      Short v.                  Asserts 15 causes of action seeking
                                                      District
No.    08/12/19   Complaint Against      Bogart                   judicial declarations, millions in damages
                                                      Court of
1-16                    Ross           190401332                  against Ross, and to enjoin Judge Kelly.
                                                       Utah


                                                                  Debtor seeks sanctions against the Ross
ECF               Debtor’s Rule 11      Short v.
                                                     Utah Third   attorneys for filing a “frivolous” request
No.    08/22/19   Motion Against the     Bogart
                                                      District    that the court take judicial notice of the
1-17               Ross Attorneys      190401332
                                                                  vexatious litigant order in Ross v. GFS.

                                                                  State Court strikes Debtor’s complaint
                   Order Striking                                 because it is “riddled with redundancies,
                     Debtor’s                          Fourth     immaterial facts and conclusions, and
ECF                                     Short v.
                   Complaint and                      District    scandalous matter.” The State Court gives
No.    09/03/19                          Bogart
                     Amended                          Court of    Debtor until 9/10/19 to file an amended
1-18                                   190401332
                  Complaint against                     Utah      complaint. If no amended complaint filed,
                       Ross                                       case will be closed. Debtor does not file an
                                                                  amended complaint


                   Order Affirming
                                                                  Appeals court affirmed ruling of 7/12/19
                     Debtor as a
ECF                                    Ross v. GFS                that Debtor is a vexatious litigant; granted
                  Vexatious Litigant                 Utah Court
No.    09/26/19                        20190580-                  Ross’s request for additional fees; and
                    and Awarding                     of Appeals
1-11                                       CA                     remanded for State Court to determine
                  Attorney’s Fees to
                                                                  amount of fees.
                  be Paid by Debtor


                  Entry of Judgment                               State Court finds that Debtor’s claims are
ECF                 and Award of        Short v.      Fourth      duplicative, without merit, frivolous,
No.    11/04/19   Attorney Fees and      Bogart       District,   abusive, made for improper purposes, and
1-19              Costs Against the    190401332       Utah       brought in bad faith. Awards fees and costs
                       Debtor                                     against Debtor.

                  Bogart Declaration                   Third
ECF                                                               Following the grant of attorney’s fees from
                   Regarding Fees      Ross v. GFS    District
No.    11/15/19                                                   the Utah Court of Appeals, Ross files a
                  Awarded by Utah      070915820      Court of
1-12                                                              billing statement for fees of $12,634.
                   Court of Appels                     Utah




                                          Page 23 of 30
 Case 20-02027        Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14                 Desc Main
                                 Document      Page 24 of 30



                       Judgment                         Fourth
ECF                                      Short v.                  Per the order entered on 11/04/19 (see
                    Awarding Fees and                  District
No.      11/21/19                         Bogart                   above), judgment entered against Debtor
                      Costs Against                    Court of
1-20                                    190401332                  for $16,211.70 plus interest at 4.75%.
                         Debtor                          Utah

                                                        Third
ECF                  Order Awarding                                State Court awards $39,535 in costs and
                                        Ross v. GFS    District
No.      11/27/19   Costs and Fees to                              fees against the Debtor to be paid within
                                        070915820      Court of
1-8                 be Paid by Debtor                              60 days.
                                                        Utah

                                                                   State Court again finds that the Debtor’s
                    Ruling on Ross’s                    Fourth     filings were without merit, frivolous, and
ECF                                      Short v.
                      Request for                      District    brought in bad faith. Awards fees of
No.      12/27/19                         Bogart
                      Additional                       Court of    $16,195.50 with interest at 4.75%. Ross to
1-21                                    190401332
                     Attorney Fees                       Utah      submit a proposed judgment against the
                                                                   Debtor in this amount.

                                        In re Short     Utah
         12/31/19                                     Bankruptcy   Debtor files for bankruptcy relief.
                                         19-29471       Court

Ex. 14
to
ECF                                                     Third
No.                      Order                                     Based on a conflict of interest, the Court
                                        Ross v. GFS    District
30,      01/15/20     Disqualifying                                disqualified the Debtor from representing
Case                                    070915820      Court of
                         Debtor                                    Raymond Short, his father, in Ross v. GFS.
No.                                                     Utah
19-
29471




                                           Page 24 of 30
Case 20-02027      Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                              Document      Page 25 of 30



                                    EXHIBIT B
                          (Summary of Debtor’s Counterclaims)

Counter-                                     Requested Relief
 claim

1st Cause   Judicial Declaration re purported September 15, 2008 ruling re ownership of
of Action   The Institute of Fraud Risk Management (“TIFRM”) and its bank account.
            The Debtor is entitled to a judicial declaration that Judge Kennedy did not in fact
            find that GFS owned TIFRM (and its assets) on September 15, 2008, and that any
            ruling by any judge or court to that effect was in fact incorrect and that the Debtor
            correctly represented the record.

2nd Cause   Judicial Declaration re Court of Appeals statement re purported September
of Action   15, 2008 ruling re ownership of TIFRM.
            The Debtor is entitled to judicial declaration that the statement by the Court of
            Appeals that on September 15, 2008, Judge Kennedy found that GFS owned
            TFIRM and not Mr. Barnett was incorrect, and that the Debtor has correctly
            represented the record throughout Ross v. GFS.

3rd Cause   Judicial Declaration re purported September 25, 2008 ruling re ownership of
of Action   TIFRM.
            The Debtor is entitled to a judicial declaration that on September 25, 2008, Judge
            Kennedy did not in fact expressly find that GFS owned TIFRM and not Mr.
            Barnett, and that any ruling by any judge or court to that effect was in fact
            incorrect, and that the Debtor has correctly represented the record throughout Ross
            v. GFS.

4th Cause   Judicial Declaration re Court of Appeals statement re purported September
of Action   25, 2008 ruling re ownership of TIFRM.
            The Debtor is entitled to judicial declaration that the statement by the Court of
            Appeals that on September 25, 2008, Judge Kennedy found that GFS owned
            TFIRM and not Mr. Barnett was incorrect, and that the Debtor has correctly
            represented the record throughout Ross v. GFS.

5th Cause   Judicial declaration re purported “continuing injunction” not to “divert” or
of Action   “dissipate” “funds” or “assets” of TIFRM.
            The Debtor is entitled to a judicial declaration that Judge Kennedy did not on
            September 15, 2008 or September 25, 2008, enter orders that Mr. Barnett could
            not “divert” or “dissipate” the “funds” or “assets” of TIFRM, and that any ruling
            or statement to the contrary by any judge or court is inaccurate, and that the Debtor
            has correctly represented the record throughout Ross v. GFS.




                                       Page 25 of 30
Case 20-02027      Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                              Document      Page 26 of 30



6th Cause   Judicial declaration that the Debtor was denied due process.
of Action   Judge Kennedy imposed sanctions against the Debtor for challenging the probity
            of his actions, and thereby ruled on his own case.
            Judge Kelly imposed sanctions against the Debtor for bringing motions and
            raising objections and oppositions challenging the probity of Judge Kennedy’s
            actions, and thereby ruled on his own case.
            The Court of Appeals made assumptions about the record rather than actually
            reviewing it, and made mistakes as to its assumptions as to what the Debtor did,
            and did not allow the Debtor any hearing to address those mistaken assumptions.
            The Court of Appeals panel which summarily dismissed the second batch of
            appeals included two judges from the prior panel who had made numerous
            mistakes and denied the Debtor a fair hearing on the original Rule 33 sanctions,
            and therefore were depriving the Debtor of the opportunity to challenge those
            rulings as those issues properly returned to the Court of Appeals for further
            consideration, as is allowed under Utah law, and thereby ruled on their own case
            in imposing sanctions the second time.
            The Debtor is entitled to a judicial declaration that at no time has he been provided
            a full and fair opportunity to defend himself from any sanctions imposed against
            him, and that all sanctions imposed against him are therefore void for the lack of
            due process, and the denial of an open court to challenge any unlawful rulings
            against him in a meaningful manner.

7th Cause   Judicial Declaration correcting frauds on the Court
of Action   The Debtor is entitled to a judicial declaration that throughout Ross v. GFS,
            including on appeal, and in Short v. Bogart, he has consistently truthfully
            represented the record, and that Ross and Bogart have falsely represented the
            record, and that the Debtor was thereby falsely accused of misconduct.
            The Debtor is also entitled as part of that judicial declaration an affirmative
            declaration as to each factual mistake made by the courts in sanctioning the Debtor
            so that he will not be injured any further by the frauds committed by Ross and
            Bogart, so as to clear the Debtor’s good name.

8th Cause   Correction of frauds on the Court.
of Action   Plaintiffs’ misrepresentations caused an invalid 2012 Rule 11 Sanction, and
            invalid 2014 Rule 11 preliminary sanction, an invalid 2015 Order re Fees and
            purported judgment to enforce the void Order, invalid Rule 33 sanctions, and an
            invalid 2019 judgment, and other improper orders, to be entered against the
            Debtor that should not have been entered, and would not have been entered if
            Ross, Wagner, Bogart and Telos VG PLLC had told the truth about the record.
            The Debtor is entitled to a correction of the fraud on the Court which has
            occurred throughout the state cases and is now occurring again in this case in
            order to clear his reputation which was damaged by the State Court rulings, in


                                       Page 26 of 30
Case 20-02027       Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14            Desc Main
                               Document      Page 27 of 30



             particular the Court of Appeals rulings, by having all rulings based upon such
             fraud declared to have been obtained by fraudulent means, and therefore the
             Debtor is entitled to compensation for the several frauds on the court committed
             by Ross and Bogart.

11th Cause   Judicial Declarations re the July 2015 Judgment and Order re Fees as being
 of Action   void.
             The Debtor maintains that the February 9, 2015 Order re Fees entered by Judge
             Harris is void because it ordered payment directly to Telos VG, and the Court
             lacked any subject matter jurisdiction to do so, and because it was void, the court
             lacked any jurisdiction to modify the void order by transforming it into a
             judgment.
             The Debtor is entitled to a declaratory judgment after discovery is had, and a
             proper Rule 57 motion has been brought, as to whether the July 2nd [2015]
             Judgment is in fact void for any jurisdictional or due process defect.
             The Debtor is also entitled to a declaratory judgment as to whether the Court of
             Appeals ever acquired any jurisdiction to enter the Rule 33 ruling in case
             20151055 if in fact the July 2nd [2015] Judgment was itself void, and whether
             Judge Kelly ever acquired any jurisdiction to enter any order or judgment if the
             July 2nd Judgment is void.

12th Cause   Declaratory Judgments as to invalidity of Court of Appeals Actions.
 of Action   The Debtor maintains the Court of Appeals has denied his due process and his
             right to an open court to challenge judicial errors and misconduct in entering
             Rule 33 sanctions against him based on a fatally flawed understanding, or better
             stated lack of understanding, as to what happened in the Ross Case, including
             making numerous false statements of its own which are contrary to the record,
             upon which the opinions and sanctions were based.
             The Debtor is entitled to a declaratory judgment action to correct the false
             statements of the Court of Appeals and to have its actions to be declared null and
             void ab initio.

14th Cause   Declaratory judgment re individual liability for constitutional violations.
 of Action   Ross, Wagner, Bogart and Telos have caused the Debtor’s constitutional right to
             a fair hearing before a fair and impartial tribunal to be denied by seeking
             numerous sanction orders based on knowing misrepresentations to the judges
             hearing the motions as to what had previously happened in the case, by using
             their false narrative which is directly at odds with the record, and by perpetrating
             flawed prior rulings based on the false narrative, such that they have
             successfully prevented the Debtor from having a fair day in court.




                                        Page 27 of 30
Case 20-02027       Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                               Document      Page 28 of 30



15th Cause   Declaratory Judgment that all judgments against the Debtor are null and
 of Action   void ab initio and unenforceable.
             The Debtor is entitled to a declaratory judgment that under Utah law any
             judgment against the Debtor in Ross v. GFS is null and void ab initio, and totally
             unenforceable, due to the lack of jurisdiction to enter it since under Utah law
             judgments may not be entered against non-parties, such as the Debtor.

16th Cause   Declaratory Judgment that all judgments against the Debtor are void due to
 of Action   the denial of due process.
             The judges imposing sanctions made numerous erroneous legal conclusions
             where if they had followed the governing law they necessarily would have been
             forced to rule in Barnett’s or the Debtor’s favor, and no sanctions would have
             been plausible. Thus, any judgment against the Debtor is void ab initio.

17th Cause   Declaratory Judgment that any sanctions by the Court of Appeals is void
 of Action   due to the denial of the Debtor’s constitutional rights to due process and
             open courts.
             Due to the numerous due process violations, of which only a portion are set forth
             herein so as to give notice of the nature of the claims, the Debtor has now been
             sanctioned under Rule 33 and judgments issued against him not by the appellate
             court but by the trial court, which judgments are null and void ab initio and
             unenforceable due to the fact they were imposed without providing the Debtor due
             process.
             By not giving the Debtor a fair hearing, the Court of Appeals denied the Debtor
             his constitutionally guaranteed right to an open court to challenge the orders
             (and appellate opinions) improperly entered against him or Barnett.

18th Cause   Declaratory Judgment that any sanctions by the Court of Appeals is void
 of Action   due to the denial of the Debtor’s constitutional right to an appeal.
             The Debtor is entitled to a declaratory judgment that because there is no means
             provided for a party to appeal any Rule 33 sanctions. Rule 33 as presently
             constituted, and/or as applied in this case necessarily resulted in a constitutional
             deprivation, and therefore any Rule 33 sanctions are constitutionally deficient
             and null and void in the same manner as rulings which are obtained in violation
             of due process are null and void.

19th Cause   Declaratory Judgment that any judgment by a trial court awarding
 of Action   Appellate Rule 33 sanctions is void for lack of jurisdiction.
             Plaintiffs have not identified any constitutional or statutory grant of jurisdiction
             to a trial court in Utah allowing it to participate in appellate proceedings by
             determining the amount of fees incurred on appeal to be awarded by the
             appellate court under Rule 33 and then entering a judgment against the attorney,
             nor does any such grant of jurisdiction exist.



                                         Page 28 of 30
Case 20-02027       Doc 39     Filed 10/30/20 Entered 10/30/20 15:38:14               Desc Main
                               Document      Page 29 of 30



20th Cause   Declaratory Judgment re violation of Utah Constitution Article I, Section
 of Action   11 (open courts provision).
             The Debtor is entitled to declaratory judgments that each sanction is null and
             void as a violation of the Debtor’s right to an open court to challenge improper
             orders because these specific issues have not been addressed on the merits
             before, nor have they been fully, fairly, and competently addressed before by a
             court with competent jurisdiction.

21st Cause   Declaratory Judgment that all of the judgments against the Debtor are void
 of Action   for lack of jurisdiction.
             The Debtor is entitled to a judicial declaration that all of the sanctions are null
             and void for lack of jurisdiction and therefore are unenforceable, and do not
             constitute debts for purposes of this adversary proceeding or for any other
             proceeding, and may be freely challenged as worthless whenever they are
             asserted.

22nd Cause Declaratory Judgment regarding inapplicability of Res Judicata to any
 of Action sanctions imposed.
             The Debtor is entitled to a declaratory judgment that Res Judicata applies to any
             of the prior state court rulings because they are not final because there are
             pending matters in the state court, and because the state court rulings are subject
             to multiple errors, denial of due process, failure to recuse, conflicted errors, etc.,
             and thus they have not been fully, fairly, and competently addressed before a
             court of competent jurisdiction.

23rd Cause Violation of Automatic Stay
 of Action The Debtor is entitled to actual and punitive damages for violations of the
           bankruptcy automatic stay arising from Plaintiffs’ collection actions against his
           father, Raymond Short, in connection with a supersedeas bond in Ross v. GFS.




                                         Page 29 of 30
  Case 20-02027       Doc 39      Filed 10/30/20 Entered 10/30/20 15:38:14             Desc Main
                                  Document      Page 30 of 30



                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service of the foregoing MEMORANDUM DECISION shall be served to the parties and in the
manner designated below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:


   •   David P. Billings dbillings@fabianvancott.com,
       jwinger@fabianvancott.com;mdewitt@fabianvancott.com
   •   John H. Bogart jbogart@telosvg.com
   •   Douglas R. Short mail@consumerlawutah.com,
       douglasrshort@gmail.com;as@consumerlawutah.com


By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

       John H. Bogart
       500 Westover Dr. #12745
       Sanford, NC 27330

       Sean Egan & Yan Ross
       500 Westover Dr. #12745
       Sanford, NC 27330

       Douglas Raymond Short
       10763 South 2000 East
       Sandy, UT 84092

       Telos Ventures Group PLLC
       500 Westover Dr. #12745
       Sanford, 27330

       Randi Wagner
       500 Westover Dr. #12745
       Sanford, NC 27330




                                           Page 30 of 30
